Knowlton, C. J.
This is an action to recover for personal injuries, resulting from collision between a barge, driven by the plaintiff, and a car of the defendant. The accident happened on Hancock Street in Quincy, at about half past eight o’clock in the morning of a clear day. Double tracks of the defendant’s railway occupied the centre of the street. The street was forty-four feet wide between the sidewalks, and was practically straight, with the view unobstructed for a distance of eighteen hundred feet in each direction from the place of the accident. The plaintiff was driving a four horse barge filled with furniture. He was *146a steady man, fifty-six years of age, of good sight and hearing, and of many years’ experience in driving horses. The barge was without windows, and had a covered top with closed sides. The inside was completely filled with furniture, so that the plaintiff, from the driver’s seat, could not look back and see the street be-, hind him. The main body of the barge projected, on each side, over the wheels, so that its width above the running gear was six feet. The length of the team — wagon and horses — was thirty-seven feet.
The plaintiff was driving on the left hand side of the tracks, because he preferred the macadam which was laid there to the stone pavement on the right hand side of the tracks. He was driving at a slow trot, and being about to meet a two horse lumber team which was coming on the same side, he turned out to the right, and determined to cross over to the right hand side of the railway tracks. Accordingly, he started to drive diagonally, at a long angle, across the tracks, when the defendant’s car, coming behind him on the right hand track, collided with the barge and caused the injury. The evidence tended to show that the car struck the barge between six and seven feet from the rear end of it. This car was drawing another one which was attached to it, and which had no motor. Besides the motorman on the front platform of the forward car, there was a motorman on the front platform of the rear car, whose duty it was to look after, the trolley of the forward car, and use the brake when needed in going down hill.
The plaintiff testified that he drove, while crossing, at the same rate of speed as before, and that he was “ listening to see what he could hear,” and looking out for his team. He heard no sound of an approaching car, and did not know that there was one behind him until his wagon was struck. The evidence tended to show that the wagon was lifted up, on the right hand side, about a foot and a half, pushed eight or ten feet, and rolled over. There was testimony that the plaintiff’s moving team made considerable noise.
We are of opinion that there was ample evidence to warrant the jury in finding that the deféndant’s motorman was negligent, and that the plaintiff was in the exercise of due care. It was impossible for the plaintiff to see the car coming behind him *147without stopping his team and getting down from his seat. The only things that he could have done, for greater precaution, were to stop his team and get off and look behind him, or stop his team and listen while his wagon was at rest. The latter act would hardly have promoted his safety, for if he had listened and heard nothing, the common speed of electric cars, upon unobstructed straight streets in the suburbs of. Boston, might well bring up a car from a point where its quiet movement would not be heard, so that it would overtake him before he could start his long heavy team and get across the double tracks at a convenient angle for crossing. It was the duty of the motorman to notice the apparent movement and consider the probable movement of teams travelling before him in the same direction, especially if the driver was so seated that he could not see a car approaching behind him. The driver of such a team as this has a right to suppose that a motorman, coming from behind, will give him time to cross the tracks after he has started to do so, and not run against him while he is crossing. While it is his duty to use reasonable care for his own safety, he may trust something to the expectation that others will do their duty. White v. Worcester Consolidated Street Railway, 167 Mass. 43. Kerr v. Boston Elevated Railway, 188 Mass. 434. Robbins v. Springfield Street Railway, 165 Mass. 30. Tashjian v. Worcester Consolidated Street Railway, 177 Mass. 75. Vincent v. Norton & Taunton Street Railway, 180 Mass. 104. Sexton v. West Roxbury & Roslindale Street Railway, 187 Mass. 139. The decision in Seele v. Boston § Northern Street Railway, 187 Mass. 248, relied on by the defendant, depends upon the view taken of the peculiar facts of that case, and is not intended to change the law stated in the other cases above cited.
The instructions requested were all rightly refused.
The sixth request called for an instruction upon an isolated part of the evidence, as to its bearing upon the plaintiff’s care. The judge was not required to consider this testimony by itself, with the construction put upon it by the defendant. Shattuck v. Eldredge, 173 Mass. 165, 168, and cases cited.

Exceptions overruled.